Citation Nr: 0423970	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently 50 percent disabling, from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the Army from September 
1967 to September 1969.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Purple 
Heart and Combat Infantry Badge.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in August 1997 rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The veteran had a hearing with a hearing officer at the RO in 
May 1998.  In addition, the veteran had a Travel Board 
hearing with the undersigned Judge at the RO in March 2004.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  For the period before May 2, 2003, the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
insomnia; depression; impairment of short-term memory; 
irritability; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.   

3.  From May 2, 2003, the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; hypervigilance; anxiety; panic attacks; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

4.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. For the period before May 2, 2003, the schedular criteria 
for a rating in excess of 50 percent for residuals of PTSD 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2003).

2. From May 2, 2003, the schedular criteria for an increased 
rating of 70 percent, and no higher than 70 percent, for 
residuals of PTSD are met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

3. A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1997, the veteran was granted service connection 
for PTSD and a 10 percent rating was assigned under 
Diagnostic Code 9411, effective from May 29, 1997.  The 
veteran filed a timely notice of disagreement in October 
1997.  After a statement of the case (SOC) was issued in 
December 1997, the veteran filed a formal appeal in February 
1998.

In an August 1998 rating decision, the RO assigned a 50 
percent rating for the veteran's residuals of PTSD, also 
effective from May 29, 1997.  The veteran's appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  The Board notes that the current appeal arose from 
the rating assigned at the initial grant of service 
connection for the veteran's PTSD.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  Consequently, the Board 
will evaluate the level of impairment due to the disability 
throughout the entire time of the claim and will consider the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

I. Entitlement to an Increased Rating for PTSD

The veteran is currently rated as 50 percent for PTSD under 
Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).
 
The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
considered the veteran's descriptions of his current PTSD 
symptoms, but also notes that he does not have the medical 
expertise that would render competent his statements 
concerning the severity of his service-connected psychiatric 
disability.  The veteran's opinions and observations alone 
cannot meet the burden imposed by the rating criteria under 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 with respect 
to determining the severity of his service-connected 
psychiatric disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  

From May 29, 1997 to May 1, 2003

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of PTSD.  

In an August 1997 VA examination report, the veteran 
complained of insomnia, depression, irritability, trouble 
with employer, anger, past legal difficulties, and isolation.  
The examiner noted that the veteran exhibited a well-groomed 
appearance with depressed mood and constricted affect.  It 
was further noted that the veteran suffered from some short-
term memory impairment but exhibited fair to good insight.  
In addition, the examiner detailed that the veteran did not 
suffer from delusions or hallucinations.  A diagnosis of 
chronic PTSD was listed in the report.   The veteran was 
rated as 51 on the Global Assessment of Functioning Scale 
(GAF) in the August 1997 examination report.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, a 
GAF score of 51-60 is defined in the DSM IV as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).       

In the May 1998 RO hearing transcript, the veteran reported 
that he did not get along with his boss and that at times he 
had confrontations with his coworkers.  The veteran stated 
that he suffers from flashbacks and is under stress at work.  
In addition, the veteran noted that he is divorced but that 
he maintains a family relationship with his children by 
seeing them each week.    

In a June 1998 VA examination report, the veteran continued 
to complain of insomnia, depression, irritability, avoidant 
behavior, and nightmares.  The examiner noted that the 
veteran was cooperative during the interview with a neat 
appearance and depressed mood.  It was further noted that the 
veteran suffered from poor recent memory and concentration 
but exhibited good insight and judgment.  In addition, the 
examiner reported that the veteran did not suffer from 
delusions, hallucinations, or suicidal ideation.  The veteran 
detailed that he was working full time but was tense and 
unstable when around his co-workers.  The examiner stated 
that the veteran was unable to control his anger and noted in 
the report that the veteran suffered from impaired impulse 
control.  It was noted that the veteran had hobbies including 
roller-skating, skiing, and fishing.  A diagnosis of PTSD was 
listed in the report.  The veteran was rated as 65 on the 
Global Assessment of Functioning Scale (GAF) in the June 1998 
examination report.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score ranging 
between 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

VA outpatient treatment notes dated from May 1998 to May 2000 
show that the veteran was treated for his PTSD symptoms of 
insomnia, recurrent flashbacks, and anger control.  An August 
1998 treatment note detailed that the veteran did not suffer 
from hallucinations and delusions as well as suicidal or 
homicidal ideation.  A July 2002 treatment record showed that 
the veteran continued to have difficulty at work while 
awaiting retirement.    

The Board finds that the evidence does not support the 
assignment of a rating higher than 50 percent for PTSD before 
May 2, 2003.  Based on the evidence discussed above, the 
veteran has a history of experiencing symptoms of depression, 
poor concentration, impaired impulse control, irritability, 
insomnia, avoidant behavior, and short-term memory 
impairment.  Evidence of record also shows that the veteran 
had difficulty in maintaining and establishing work and 
social relationships, as he had trouble with bosses as well 
as co-workers on the job and had become more isolated after 
his divorce.  However, it was shown that the veteran 
maintained a family relationship with his children; 
maintained a neat daily appearance; and pursued leisure 
activities like fishing.  While the veteran had difficulty 
with stress as well as his boss and co-workers on the job, 
the Board notes that, during this period, he remained a full 
time employee with the same employer.  This evidence shows 
that the veteran's PTSD symptoms during this period continued 
to meet or more nearly approximate the severity of 
occupational and social impairment needed for a 50 percent 
rating under Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411, 38 C.F.R. § 4.7 (2003).  

The criteria for a higher schedular disability evaluation are 
not met during this period.  The veteran did not exhibit 
total occupational or social impairment or occupational and 
social impairment with deficiencies in most areas.  None of 
the evidence of record shows that he suffered from suicidal 
ideation.  He did not exhibit such symptoms as gross 
impairment in thought processes or communication or speech 
intermittently illogical, obscure, or irrelevant; delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene) or neglect of personal appearance 
and hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name; 
obsessional rituals; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or an inability to establish and maintain 
effective relationships.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected PTSD.  As discussed 
above, the schedular criteria for higher ratings have not 
been shown.  In addition, it has not been shown that the 
service-connected PTSD disability required frequent periods 
of hospitalization or produced marked interference with the 
veteran's employment.  Even though the veteran stated in the 
May 1998 hearing that has missed days on the job due to PTSD, 
competent medical evidence of record does not show that the 
veteran's PTSD disability markedly interfered with his 
employment during this time period.  For these reasons, the 
assignment of an extraschedular rating for the veteran's PTSD 
disability is not warranted.

From May 2, 2003

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board has evaluated the veteran's 
claim and has determined that evidence of record supports the 
assignment of an increased rating of 70 percent for his 
service-connected psychiatric disability as of May 2, 2003, 
which is the date of the VA examination that first shows a 
decrease in the veteran's social and industrial impairment.

A May 2003 VA examination report showed that the veteran 
suffers from chronic and severe symptoms of PTSD.  The 
veteran complained of symptoms including exaggerated startle 
response, insomnia, poor concentration, difficulty 
controlling anger, irritability, hypervigilance, flashbacks, 
avoidant behavior, and severe anxiety.  The examiner stated 
that the veteran exhibited a depressed mood, restricted 
affect, poor short-term memory, and passive suicidal 
ideation.  The veteran described frequent panic attacks that 
include characteristics like hyperventilation, heart 
palpitations, and sweats in the May 2003 examination report.  
The examiner detailed that the veteran has impaired impulse 
control with an explosive temper and a history of assault.  
It was noted by the examiner that the veteran's severe 
symptoms of PTSD limited his capacity to function effectively 
at work.  The examiner stated that he was concerned with the 
quality of the veteran's social relationships as the veteran 
detailed that he spends most of his time alone, isolates 
himself from others, has no contact with his children, and 
does not have any activities or leisure pursuits.     

A diagnosis of severe daily symptoms of chronic PTSD was 
listed in the report.  The veteran was rated as 55 on the 
Global Assessment of Functioning Scale (GAF) in the May 2003 
examination report.  As noted above, according to the 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 51-60 is defined in the DSM IV as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  However, while the 
examiner listed the veteran's GAF score as moderate, he 
opined that the veteran's PTSD disability has "severely 
diminished the quality of his life and has impacted his 
capacity to develop and maintain meaningful relationships 
with other people".    

In a June 2003 statement from the veteran's VA physician, it 
was noted that the veteran "has been increasingly intolerant 
of stress on his job".  The physician stated that the 
veteran's medication would be adjusted and that there would 
be an attempt to provide additional therapy.  A July 2003 VA 
outpatient treatment note showed that the veteran 
participated in group therapy sessions.  

A February 2004 social worker statement from the Day Hospital 
program noted that the veteran receives intensive treatment 
for symptoms of PTSD including: depression, insomnia, 
increased irritability, inability to withstand being 
confined, and intrusive memories.  It was noted that the 
veteran was currently unemployable given the severity of his 
PTSD symptoms.  

At the March 2004 Travel Board hearing, the veteran noted 
that he was in the Day Hospital treatment program and weekly 
group therapy.  He stated that he suffers from flashbacks 
triggered by the war and bombings in the media as well as 
anxiety attacks at least three times a week.  In addition, he 
described limited social contact with others including 
minimum telephone contact with some of his children.  It was 
also noted that he continues to suffer from suicidal 
ideation, short-term memory impairment, and anger control.  
However, the veteran did state that he had recently joined a 
veterans' organization.       

As of May 2, 2003, the Board finds that the evidence supports 
the assignment of a 70 percent rating for PTSD.  Based on the 
evidence discussed above, the veteran has a history of 
experiencing symptoms of suicidal ideation, exaggerated 
startle response, insomnia, poor concentration, impaired 
impulse control, short-term memory impairment, panic attacks, 
irritability, hypervigilance, flashbacks, avoidant behavior, 
and severe anxiety.  In addition, evidence of record 
indicates that the veteran's relationship with his children 
has diminished.  In the May 2003 VA examination report, the 
examiner specifically noted that veteran's PTSD disability 
has "severely diminished the quality of his life and has 
impacted his capacity to develop and maintain meaningful 
relationships with other people" as well as limited his 
capacity to function effectively at work.  The March 2004 
hearing transcript indicates that the veteran is no longer 
employed.  The February 2004 statement from a VA social 
worker explicitly stated that the veteran was currently 
unemployable given the severity of his PTSD symptoms.   

The veteran's PTSD symptoms meet or more nearly approximate 
the severity of occupational and social impairment needed for 
a 70 percent rating under Diagnostic Code 9411.  See 38 
C.F.R. Part 4, §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

Evidence of record does not more nearly approximate a 100 
percent rating under Diagnostic Code 9411, as the veteran's 
PTSD symptoms alone do not approximate total occupational and 
social impairment. Based on evidence discussed above the 
veteran does not suffer from such symptoms as persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent suicidal ideation, disorientation to time or 
place, or long term memory loss.  In short, the veteran does 
not exhibit the level of occupational and social impairment 
needed to receive a schedular disability rating higher than 
70 percent.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate. As discussed above, 
the schedular rating criteria are not inadequate to rate this 
disability. The Schedule provides a full range of ratings, up 
to 100 percent, but the veteran does not meet the schedular 
criteria for a higher rating. Moreover, he does not present 
such an "exceptional or unusual" disability picture due to 
his PTSD or required frequent hospitalization for PTSD so as 
to make the application of the regular schedular criteria 
impractical.  See 38 C.F.R. § 3.321 (2003); see also Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

II. TDIU

In the March 2004 hearing transcript, the veteran raised a 
claim for entitlement to total disability evaluation based on 
individual unemployability due to his service-connected PTSD 
disability.

Based on the evidence discussed above, the Board finds that 
the evaluation of the veteran's increased rating claim must 
also include consideration of entitlement to a TDIU rating.  
See Norris v. West, 12 Vet. App. 413, 520-21 (1999) (when a 
claimant's schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file, the 
issue of entitlement to TDIU is not a new claim but, rather, 
a continuation of an increased rating claim that VA is 
obliged to consider).  See also 38 C.F.R. § 3.157(b) (2003); 
AB v. Brown, 6 Vet. App. 35 (1993).

Before the Board may proceed to address the TDIU issue, it 
must determine whether its failure to afford the RO the 
opportunity to address this issue in the first instance would 
be prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  The Board finds that no further 
action by the RO is necessary with respect to the TDIU issue.  
As the Board's decision is fully favorable to the veteran, it 
finds that its rendering of a decision on this issue will not 
prejudice him. See also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2003).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2003).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran's 70 percent rating for PTSD granted above does 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (one service-connected 
disability ratable at 60 percent or more).  In addition, 
there is evidence of current service-connected 
unemployability in the evidence of record.  Specifically, the 
evidence includes the veteran's testimony in the March 2004 
hearing transcript that he cannot work due to his PTSD 
symptoms.  The veteran testified that he stopped working as 
cable installer in August 2003 after a back injury, which 
caused him to be unable to perform his normal job duties.  
Shortly thereafter, the veteran stated that he began to work 
an office job at the same employer.  It was noted in the 
hearing transcript that the veteran discontinued working on 
November 26, 2003.  In addition, in the February 2004 social 
worker statement from the Day Hospital program noted that the 
veteran was receiving intensive treatment for PTSD and that 
he was currently unemployable given the severity of his PTSD 
symptoms.  

The Board must also consider whether the veteran's service-
connected disabilities, without consideration of any of his 
non service-connected disabilities, preclude all forms of 
substantially gainful employment, which are consistent with 
his education and occupational experience.  In this case, in 
addition to PTSD, the veteran's service-connected 
disabilities are:  disfiguring lip scars, rated 10 percent 
from 1969; temporomandibular arthritis, history of mandibular 
injury, rated 10 percent from 1969; tinnitus, rated 10 
percent from 1998; and high tone bilateral hearing loss, 
rated noncompensable from 1969; the combined disability 
evaluation would be 80 percent.  

The veteran's DD Form 214 shows that he finished 4 years of 
high school.  Evidence of record indicates that the veteran 
has been receiving ongoing treatment for service-connected 
psychiatric disability, which includes prescribed medications 
and participation in a Day Hospital Program as well as group 
and milieu therapy for control of his PTSD symptoms.  The 
veteran's testimony from the March 2004 hearing transcript 
showed that he has noted worked since November 26, 2003, due 
primarily to his PTSD symptoms, and that he began the Day 
Hospital program shortly thereafter, on December 10, 2003.  
It is also notable that the VA examiner in May 2003 
specifically noted that, although the veteran had been 
continuing to work, he often got into trouble due to his 
irritability and tendency to argue and fight with supervisors 
and co-workers.  At the March 2004 hearing, the veteran 
explained that he had been able to cope in his outdoor job by 
staying away from others, but that he was able to do so when 
his back problems required reassignment to a job indoors.  
This is corroborated by the medical evidence, including the 
January 2004 doctor's progress report, which states that the 
veteran could not tolerate confinement or close contact with 
others, and a VA social worker statement dated in February 
2004, which shows that he is currently unemployable due to 
his PTSD symptoms.

Upon review of the history of the veteran's service-connected 
PTSD, the Board finds that the current evidence of record 
warrants the conclusion that the veteran's service-connected 
disabilities, most prominently his PTSD, preclude him from 
engaging in substantially gainful employment. The Board 
grants the veteran a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher rating for his PTSD.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran letters in November 
2002 and August 2003 as well as a supplemental statement of 
the case (SSOC) issued in June 2003, which notified the 
veteran of the type of evidence necessary to substantiate his 
claim.  The documents also informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The multiple letters issued 
by the RO in November 2002 and August 2003 as well as the 
June 2003 SSOC also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the November 2002 and August 2003 
letters as well as the June 2003 SSOC from the RO were sent 
to the veteran after the RO's August 1997 rating decision 
that is the basis of the veteran's appeal.  In this case, the 
VCAA was enacted after the original AOJ adjudication of the 
claim in August 1997.  The Court specifically stated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) that an 
appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA because an initial AOJ adjudication had already occurred 
when notice of VCAA was not mandated at the time of the 
initial AOJ decision.  

In addition, the content of the notice provided to the 
veteran in the November 2002 and August 2003 letters as well 
as the June 2003 SSOC issued by the RO fully complied with 
the requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, after notice was provided, the 
veteran's claim for entitlement to an increased rating for 
residuals of PTSD was readjudicated by the RO in a 
supplemental statements of the case issued in June and August 
2003.  The Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the November 2002 and 
August 2003 letters.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the June 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the November 2002 and August 2003 
letters as well as the June 2003 SSOC sent by the RO.  The 
Board concludes that sufficient evidence to decide the claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

For the period before May 2, 2003, an increased rating for 
PTSD is denied.

From May 2, 2003, an increased schedular rating of 70 
percent, and no higher, is granted for PTSD, subject to 
applicable law and regulations governing the payment of 
monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
applicable law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



